In re Williams, Willie;—Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. J, No. 380-683; to the Court of Appeal, Fourth Circuit, No. 2010-K-0955.
Writ granted in part; otherwise denied. If it has not already done so, the district court is ordered to supply relator with a copy of the transcript of his December 2, 2009 post-conviction hearing. See State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094. In all other respects, the application is denied.